DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… updating the storage instruction table to track the multiple memory access instructions replaced with the one equivalent memory access instruction …” because Vorbach does not “teach the method comprising: being stored in a storage instruction table” and Williams does not disclose a “storage instruction table to track the multiple memory access instructions replaced with the one equivalent memory access instruction”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, by combining Williams’ storage instruction table (e.g. associated with table used to store attribute of instruction including base and offset of addressing information: [0041]-[0043]) with Vorbach’s updating to track the multiple memory access instructions replaced with the one equivalent memory access instruction (e.g. equating to multiple memory access instructions with addressing information including base and offsets being updated by 
And in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). To further clarify, it would have been obvious to one of ordinary skilled in the art to combine Williams’ table having base and offset addressing information with Vorbach’s instruction’s base and offset addressing information.
As applicant appears to be applying the above arguments for independent claim 1 towards independent claims 11, 21 and 31, the examiner will also apply the above response for independent claim 1 towards independent claims 11, 21 and 31.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that while Vorbach discloses combining load or store instructions, Vorbach does not disclose “… identifying, in a processor pipeline, at least one pattern of multiple memory access instructions that... do not fully utilize an available bus width …” as Vorbach teaches identifying all store load instructions merely based on 
The examiner respectfully disagrees, and to further clarify, the examiner equate Vorbach’s Figure 10a-10d to processor pipeline with sequence of instructions for processing by corresponding processing module, wherein a pattern of load instructions with multiple memory access is identified for merging/fusing as each of the load instruction with memory access utilizes less available bus width than the parallel data transferring of the single merged/fused load instruction (e.g. each load instruction do not fully utilize available bus width) (Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0124]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; [0235]; and [0239]-[0243]). 
To further clarify some of paragraphs disclosed by Vorbach for support of the above features, Vorbach’s paragraphs [0116]-[0119] teaches/suggests sequence of instructions with plurality of load instructions with multiple memory accessing, Vorbach’s paragraphs [0145]-[0146] teaches/suggests combining fusing of a plurality of load operations/instructions into one operation/instruction, Vorbach’s paragraphs [0151]-[0155] teaches/suggests pipeline of operations/instruction that is to be carry out by corresponding processing module, where pattern of multiple load operations/instructions are identified for fusing/combining into one load operation/instruction as shown in Figure 10a to 10d, Vorbach’s paragraph [0235] teaches/suggests parallel transferring of data, and Vorbach’s paragraph [0240] teaches/suggests parallel access to memory; therefore, Vorbach would teach/suggest the above claimed features.


In response to applicant’s arguments with regard to the independent claims 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… determining that the multiple memory access instructions target adjacent memory or non-contiguous memory that can fit on a single cache line based on the attributes of the multiple memory access instructions stored in the storage instruction table …” as Vorbach discloses “combining (or fusing) a plurality of load and/or store operations into one operation” and does not disclose the above claimed features; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, by combining Williams’ being stored in the storage instruction table (e.g. table may be used to store attributes of instructions including base and offset of addressing information: [0041]-[0043]) with Vorbach’s determining that the multiple memory access instructions target adjacent memory or non-contiguous memory that can fit on a single cache line based on the attributes of the multiple memory access instructions, the resulting combination of the references further teaches/suggests the above claimed features (Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0124]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; [0235]; and [0239]-[0243]). 
Vorbach for support of the above features, Vorbach’s paragraphs [0052]-[0053] teaches/suggests grouping/fusing memory accesses based on specific base pointer into a block of parallel access and managed by dedicated multi-access instruction with support by a cache, Vorbach’s paragraphs [0116]-[0119] teaches/suggests sequence of instructions with plurality of load instructions with multiple memory accessing, Vorbach’s paragraphs [0124] teaches/suggests merging/fusing of store and load operations/instructions for parallel memory transactions/accessing, Vorbach’s paragraphs [0145]-[0146] teaches/suggests combining fusing of a plurality of load operations/instructions into one operation/instruction, Vorbach’s paragraphs [0151]-[0155] teaches/suggests Figures 10a to Figure 10d where multiple load operations/instructions target adjacent memory such as eax*4, eax*4+4, eax*4+8, and eax*4+12 are identified/determined for fusing/combining into one load operation/instruction based on the multiple load operations/instructions having attributes such as having same base/being within required vicinity, Vorbach’s paragraph [0235] teaches/suggests parallel transferring of data to a single cache, and Vorbach’s paragraph [0240] teaches/suggests parallel access to memory; therefore, Vorbach would teach/suggest the above indicated claimed features.
As applicant appears to be applying the above arguments for independent claim 1 towards independent claims 11, 21 and 31, the examiner will also apply the above response for independent claim 1 towards independent claims 11, 21 and 31.


I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-13, 15-23, 25-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Vorbach (US Pub.: 2014/0052961) in view of Williams, III et al. (US Pub.: 2013/0339671).

As per claim 1, Vorbach teaches/suggests a method for combining load or store instructions, comprising: identifying, in a processor pipeline, at least one pattern of multiple memory access instructions (e.g. Fig. 10a-10d shows pattern of instructions that are identified for merging/fusing/combining; and [0151]-[0155]) that reference a common base register (e.g. associated with register eax) and do not fully utilize an available bus width (e.g. the resulting merged/fused/combed instruction simultaneously handle 4 operations/requests over corresponding bus, suggesting that prior to the 
Vorbach does not teach the method comprising: being stored in a storage instruction table; being stored in the storage instruction table; and operating with the storage instruction table.
Williams teaches/suggests a method comprising: being stored in a storage instruction table (e.g. table may be used to store attributes of instructions including base and offset of addressing information: [0041]-[0043]); being stored in the storage instruction table (e.g. table may be used to store attributes of instructions including base and offset of addressing information: [0041]-[0043]); and operating with the storage instruction table (e.g. operating with table used to store attributes of instructions including base and offset of addressing information: [0041]-[0043]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Williams’ table architecture into Vorbach’s instruction processing for the benefit of efficiently reduce the latency of load operations (Williams, [0008]) to obtain the invention as specified in claim 1.

Vorbach and Williams teach/suggest all the claimed features of claim 1 above, where Vorbach further teaches/suggests the method comprising wherein the multiple memory access instructions are replaced with the one equivalent memory access instruction in response to determining that the multiple memory access instructions appear consecutively in the processor pipeline and target the adjacent memory at contiguous offsets (e.g. associated with eax*4, eax*4+4, eax*4+8 and eax*4+12) (Vorbach, Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0124]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; and [0239]-[0243]).

As per claim 3, Vorbach and Williams teach/suggest all the claimed features of claim 2 above, where Vorbach further teaches/suggests the method comprising wherein the multiple memory access instructions target the adjacent memory at contiguous positive offsets (e.g. associated with eax*4, eax*4+4, eax*4+8 and eax*4+12) (Vorbach, Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0124]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; and [0239]-[0243]).

As per claim 5, Vorbach and Williams teach/suggest all the claimed features of claim 1 above, where Vorbach further teaches/suggests the method comprising wherein the multiple memory access instructions utilize different portions of the available bus width (Vorbach, Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0124]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; and [0239]-[0243]).

Vorbach and Williams teach/suggest all the claimed features of claim 1 above, where Vorbach and Williams further teach/suggest the method further comprising determining that the multiple memory access instructions target the adjacent memory in response to the multiple memory access instructions including a first memory access instruction that alters a value stored in the common base register and a second memory access that accesses memory at a location adjacent to the altered value stored in the common base register (Vorbach, Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0124]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; [0239]-[0243]; and Williams, [0041]-[0043]), functionally equate to properly accessing memory addressing with base address and corresponding offset(s).

As per claim 7, Vorbach and Williams teach/suggest all the claimed features of claim 1 above, where Vorbach further teaches/suggests the method further comprising determining that the multiple memory access instructions appear non-consecutively in the processor pipeline, wherein the multiple memory access instructions are replaced with the one equivalent memory access instruction in response to determining that no intervening store instructions appear between the non-consecutive memory access instructions (Vorbach, Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0129]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; and [0239]-[0243]).

As per claim 8, Vorbach and Williams teach/suggest all the claimed features of claim 1 above, where Vorbach and Williams further teach/suggest the method further comprising determining that the multiple memory access instructions appear non-Vorbach, Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0129]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; [0239]-[0243]; and Williams, [0041]-[0043]), functionally equate to the proper merging of load instructions wherein the stored instruction may have been interleaved between the load instructions.

As per claim 9, Vorbach and Williams teach/suggest all the claimed features of claim 1 above, where Vorbach and Williams further teach/suggest the method comprising wherein the multiple memory access instructions comprise multiple dynamic instances of the same memory access instruction (Vorbach, Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0129]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; [0239]-[0243]; and Williams, [0041]-[0043]), wherein it would have been obvious and/or well-known to one of ordinary skilled in the art that programming may  include multiple dynamic instances.

As per claim 10, Vorbach and Williams teach/suggest all the claimed features of claim 1 above, where Vorbach further teach/suggest the method comprising wherein the Vorbach, Fig. 4; Fig. 10a-10d; [0052]-[0054]; [0104]; [0116]-[0129]; [0145]-[0146]; [0151]-[0155]; [0179]; [0209]-[0217]; [0229]; and [0239]-[0243]).
	
As per claims 11-13 and 15-20, claims 11-13 and 15-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-3 and 5-10.

As per claims 21-23 and 25-30, claims 21-23 and 25-30 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-3 and 5-10.

As per claims 31-33 and 35-40, claims 31-33 and 35-40 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-3 and 5-10.

Claim 4, 14, 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Vorbach (US Pub.: 2014/0052961) in view of Williams, III et al. (US Pub.: 2013/0339671) as applied to claims 2, 12, 22 and 32, and further in view of Cho et al. (US Pub.: 2017/0153825).

As per claim 4, Vorbach and Williams teach/suggest all the claimed features of claim 2 above, where Vorbach further teaches/suggests the method comprising wherein Vorbach and Williams do not teach negative offsets.
Cho teaches/suggests a method comprising negative offsets ([0005]-[0012]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Cho’s relative addressing into Vorbach and Williams’ method for the benefit of improving address transmission efficiency (Cho, [0045]) to obtain the invention as specified in claim 4.

As per claims 14, 24 and 34, claims 14, 24 and 34 are rejected in accordance to the same rational and reasoning as the above rejection of claim 4.

II. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        February 04, 2022